Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment and arguments filed 03/18/2021 have been entered. Claims 1- 19 are pending. 
Response to Amendments and Arguments
Objection to claim 6 is withdrawn base on applicant’s amendments made in the claim.
Rejection of Claims 1-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on applicant’s argument, see remarks, third paragraph in page 8.
Applicant's arguments with respect to amended claims 1, 13 and 19 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



1.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZEE, et al. (US 2019/0208555 A1), hereinafter (“ZEE”).

	Claim 1
ZEE discloses an association management method comprising:
establishing, by a first network node, a first association with a second network node for a first interface, wherein the first interface is a connection interface between the first network node and the second network node (abstract, establishing a first Stream Control Transmission Protocol (SCTP) association and a second SCTP association for an S1 Application Protocol (S1AP) connection between the first network node and a second network node; also see par. 0029, the network node comprises an interface operable to facilitate communications with a second network node, a memory operable to store instructions, and processing circuitry operable to execute the instructions that cause the node to connect an S1AP connection between the first network node and the second network node and to establish first and second SCTP associations for the S1AP connection; also see fig. 14-16 and associated text), and 
and wherein a second association with the second network node already exists on the first interface when the first network node establishes the first association with the second network node for the first interface (abstract and par. 0029 as quoted above, i.e. first and second association; also see, for example,  fig. 14 and associated text in pars. 
associating, by the first network node, a first identifier with the first association, wherein the first identifier is used to identify the first association, and wherein the first identifier is different from a transport network layer (TNL) address of the first association. (par. 0043, identifiers are used to establish, delete, or reset the first SCTP association or to establish, delete, or move a signaling stream, etc.,  in certain embodiments, the identifiers include a first configuration identifier that the first network node associates with the S1AP connection, a second configuration identifier that the second network node associates with the S1AP connection, a first bundle identifier that the first network node associates with the first SCTP association, and a second bundle identifier that the second network node associates with the first SCTP association; fig.13 and associated text in pars. 0109-0113, For each SCTP association and S1AP signaling bundle running over it, a single S1AP identifier may be assigned. Such identifier identifies the portion of the S1 signaling connection between eNB and MME running on the specific SCTP connection, etc., the S1 signaling connection established between the eNB and the MME is split into a number of sub bundles. Each sub bundle carries part of the signaling for the overall signaling connection. Each sub bundle is associated to a separate SCTP connection, etc., the S1 signaling connection is assigned an identifier, named S1 Configuration ID and assumed to be X bits long, that is unique between eNB and MME, e.g. Transport network Layer Address, etc., each S1AP bundle, i.e., signaling portion of the main S1 signaling connection, may be identified by a parameter that is herein named S1 Signaling Bundle 

Claim 2
ZEE further discloses [T]he association management method according to claim 1, wherein the establishing, by a first network node, a first association with a second network node for a first interface comprises:
 establishing, by the first network node, the first association for the first interface based on a preconfigured table, wherein the preconfigured table comprises at least one of an address used to establish the first association or a first identifier associated with the address. (par. 0113, during S1 Setup procedure, in S1 SETUP REQUEST, eNB provides two (for eNB) unique identifiers to MME. One identifier for the S1AP instance "eNB S1 Configuration ID" and one identifier for the SCTP association "eNB S1 Signaling Bundle ID". In S1 SETUP RESPONSE, MME provides two corresponding unique (for MME) identifiers to MME, "MME S1 Configuration ID" and "MME S1 Signaling Bundle ID" to eNB. These S1AP/SCTP association identities are stored in S1AP context in both sides after the S1 setup and/or S1 association addition procedure is completed, etc.; also see Table 1 in par. 0113).

Claim 3
ZEE further discloses [T]he association management method according to claim 1, wherein the establishing, by a first network node, a first association with a second network node for a first interface comprises: receiving, by the first network node on the 

Claim 4
ZEE further discloses [T]he association management method according to claim 1, wherein the method further comprises: 
receiving, by the first network node, a first message sent by the second network node, wherein the first message carries an identifier of a to-be-released association, and wherein the first message is used to instruct the first network node to release an 

Claim 5
ZEE implicitly discloses [T]he association management method according to claim 1, wherein the method further comprises:
 receiving, by the first network node, a second message sent by the second network node, wherein the second message carries an identifier of a third association, wherein the second message is used to instruct the first network node to use the third association associated with the identifier of the third association as a primary association, and wherein the primary association is used to transmit common signaling on the first interface. (fig.26 and associated text on pars. 0208-0217, in case MME wants to move the non UE -associated signaling, as to common signaling,  to another SCTP association, it transmits a non UE -associated S1AP message "S1 NON UE -ASSOCIATED MOVE REQUIRED" to eNB, with parameter "new eNB S1 Signaling Bundle ID" identifies the i.e. the new association will be used as primary connection for transmitting common control signaling (non UE -associated signaling), see for example, Ericsson_R3-1725226, listed in the “Prior Art of the Record” section at the end of this Office action, which discloses in pg.3, section 2.3, items #6-8: the SCTP association via which the NG Setup procedure has been performed is regarded as the primary SCTP association, which is used for non-UE related NG-C signaling or until the AMF changes the designation of a primary SCTP association to another SCTP association by initiating the NGAP AMF Configuration Update procedure via an SCTP association different from the primary SCTP association).

Claim 6
ZEE implicitly discloses [T]he association management method according to claim 1, wherein the method further comprises: 
receiving, by the first network node, a third message sent by the second network node, wherein the third message comprises a second association list, wherein the second association list comprises at least one first identifier, wherein the at least one first identifier is used to instruct to use an association associated with the at least one first identifier to non UE -associated signaling to another SCTP association, it transmits a non UE -associated S1AP message "S1 NON UE -ASSOCIATED MOVE REQUIRED" to eNB, with parameter "new eNB S1 Signaling Bundle ID" identifies the SCTP association the non UE -associated signaling is moving to, etc., after receiving S1 NON UE -ASSOCIATED MOVE CONFIRM over the old SCTP association, eNB maps the non UE -associated signaling connection to a new SCTP association either decided by eNB or by MME via parameter "eNB S1 connection bundle ID" from step 1 if applicable, and transmit message S1 NON UE -ASSOCIATED RE-ESTABLISH REQUEST to MME through the new SCTP association. This signal has a role of "start marker" for the non UE -associated signaling connection, i.e. the new association will be used as primary connection for transmitting common control signaling (non UE -associated signaling), see for example, Ericsson_R3-1725226, listed in the “Prior Art of the Record” section at the end of this Office action, which discloses in pg.3, section 2.3, items #6-8: the SCTP association via which the NG Setup procedure has been performed is regarded as the primary SCTP association, which is used for non-UE related NG-C signaling or until the AMF changes the designation of a primary SCTP association to another SCTP association by initiating the NGAP AMF Configuration Update procedure via an SCTP association different from the primary SCTP association).



ZEE implicitly discloses  [T]he association management method according to claim 1, wherein the method further comprises: receiving, by the first network node, a fourth message sent by the second network node, wherein the fourth message comprises a third association list, wherein the third association list comprises at least one first address and a first identifier associated with each of the at least one first address, wherein the at least one first address is used by the first network node to establish a fourth association for the first interface, and wherein the fourth association is used to send or receive a special interface message or is used as a candidate primary association. (fig.26 and associated text on pars. 0208-0217, in case MME wants to move the non UE -associated signaling to another SCTP association, it transmits a non UE -associated S1AP message "S1 NON UE -ASSOCIATED MOVE REQUIRED" to eNB, with parameter "new eNB S1 Signaling Bundle ID" identifies the SCTP association the non UE -associated signaling is moving to, etc., after receiving S1 NON UE -ASSOCIATED MOVE CONFIRM over the old SCTP association, eNB maps the non UE -associated signaling connection to a new SCTP association either decided by eNB or by MME via parameter "eNB S1 connection bundle ID" from step 1 if applicable, and transmit message S1 NON UE -ASSOCIATED RE-ESTABLISH REQUEST to MME through the new SCTP association. This signal has a role of "start marker" for the non UE -associated signaling connection, i.e. the new association will be used as primary connection for transmitting common control signaling (non UE -associated signaling), see for example, Ericsson_R3-1725226, listed in the “Prior Art of the Record” section at the end of this Office action, which discloses in pg.3, section 2.3, items #6-8: the SCTP association via which the NG Setup procedure has been performed is regarded as the primary SCTP association, which is used for non-UE related NG-C signaling or until the AMF changes the designation of a primary SCTP association to another SCTP association by initiating the NGAP AMF Configuration Update procedure via an SCTP association different from the primary SCTP association).

Claim 8
ZEE implicitly discloses [T]he association management method according to claim 7, wherein the special interface message comprises one of an initial UE message, a HO request message, a triangular redirection message, and a path switch request message. (fig.24 and associated text, e.g.  par. 0201,. . .  after receiving S1 UE-ASSOCIATED MOVE CONFIRM, the originating node will inform higher layer that the corresponding UE-associated signaling connection may be resumed, and all the outgoing signals will be directed to the new SCTP association. The first UE-associated message over the new SCTP connection has a role of "start marker" for the S1AP signaling connection).

Claim 9
ZEE further discloses  [T]he association management method according to claim 1, wherein the method further comprises: obtaining, by the first network node, an association relationship between [a] user equipment (UE) and a fifth association, wherein the association relationship is used to instruct the first network node to send UE-associated signaling of the UE on the fifth association,  wherein the fifth association is an association on the first interface, and wherein the association relationship comprises at least one of a relationship between an identifier of the UE and a second identifier of the 

Claim 10
ZEE further discloses  [T]he association management method according to claim 9, wherein the obtaining, by the first network node, an association relationship between 




ZEE further discloses [T]he association management method according to claim 10, wherein after the obtaining, by the first network node, an association relationship between UE and a fifth association, the method comprises: establishing, by the first network node, the fifth association based on the association relationship between the UE and the fifth association. (fig.22 and pars. 0182-190, after receiving S1 UE -ASSOCIATED MOVE CONFIRM over the old SCTP association from all the involving UE -associated signaling connections, eNB maps each UE -associated signaling connection to a new SCTP association either decided by eNB or by MME via parameter "eNB S1 connection bundle ID" from step 1 if applicable, and transmit message S1 UE -ASSOCIATED RE-ESTABLISH REQUEST to MME with the new mapping. This signal has a role of "start marker" and may be transmitted with one of the follow alternatives, etc.).

Claim 12
ZEE further discloses  [T]he association management method according to claim 11, wherein after the obtaining, by the first network node, an association relationship between UE and a fifth association, the method comprises: storing, by the first network node, the association relationship between the UE and the fifth association in an association list. (par. 0112, the initial/added SCTP association is assigned a unique S1 Signaling Bundle ID, and this mapping information is stored in the S1AP context on both endpoints.).


ZEE discloses an association management method comprising:
sending, by a second network node, a first association list to a first network node by using a second association between the first network node and the second network node on a first interface (fig. 26 and associated text in pars.  0209-0217,  in case MME wants to move the non UE -associated signaling to another SCTP association, it transmits a non UE -associated S1AP message "S1 NON UE -ASSOCIATED MOVE REQUIRED" to eNB, with parameter "new eNB S1 Signaling Bundle ID" identifies the SCTP association the non UE -associated signaling is moving to, etc. ),
wherein the first association list comprises at least one of an address used to establish a first association between the first network node and the second network node for the first interface and a first identifier associated with the address, wherein the second association is an association used to transmit common signaling on the first interface (fig.26 and pars. 0209-0214, . . .   with parameter "new eNB S1 Signaling Bundle ID" identifies the SCTP association the non UE -associated signaling, as to common signaling, is moving to, etc., after receiving S1 NON UE -ASSOCIATED MOVE CONFIRM over the old SCTP association, eNB maps the non UE -associated signaling connection to a new SCTP association either decided by eNB or by MME via parameter "eNB S1 connection bundle ID" from step 1 if applicable, and transmit message S1 NON UE -ASSOCIATED RE-ESTABLISH REQUEST to MME through the new SCTP association),
and wherein the first identifier is different from a transport network layer (TNL) address of the first association (par. 0043, identifiers are used to establish, delete, or reset the first SCTP association or to establish, delete, or move a signaling stream, etc.,  

Claim 14
ZEE further discloses [T]he association management method according to claim 13, wherein the method further comprises: sending, by the second network node, a second message to the first network node, wherein the second message carries an identifier of a to-be-released association, and wherein the second message is used to 

Claim 15
ZEE implicitly discloses [T]he association management method according to claim 13, wherein the method further comprises: sending, by the second network node, a third message to the first network node, wherein the third message carries an identifier of a third association, wherein the third message is used to instruct the first network node to use the third association associated with the identifier of the third association as a primary association, and wherein the primary association is used to transmit common signaling on the first interface. (fig.26 and associated text on pars. 0208-0217, in case MME wants to move the non UE -associated signaling, as to common signaling,  to another SCTP association, it transmits a non UE -associated S1AP message "S1 NON UE -ASSOCIATED MOVE REQUIRED" to eNB, with parameter "new eNB S1 Signaling i.e. the new association will be used as primary connection for transmitting common control signaling (non UE -associated signaling), see for example, Ericsson_R3-1725226, listed in the “Prior Art of the Record” section at the end of this Office action, which discloses in pg.3, section 2.3, items #6-8: the SCTP association via which the NG Setup procedure has been performed is regarded as the primary SCTP association, which is used for non-UE related NG-C signaling or until the AMF changes the designation of a primary SCTP association to another SCTP association by initiating the NGAP AMF Configuration Update procedure via an SCTP association different from the primary SCTP association).

Claim 16
ZEE implicitly discloses [T]he association management method according to claim 13, wherein the method further comprises: sending, by the second network node, a fourth message to the first network node, wherein the fourth message comprises a second association list, wherein the second association list comprises at least one first identifier, and wherein the at least one first identifier is used to instruct the first network node to use an association associated with the at least one first identifier to send or receive a special non UE -associated signaling, as to common signaling,  to another SCTP association, it transmits a non UE -associated S1AP message "S1 NON UE -ASSOCIATED MOVE REQUIRED" to eNB, with parameter "new eNB S1 Signaling Bundle ID" identifies the SCTP association the non UE -associated signaling is moving to, etc., after receiving S1 NON UE -ASSOCIATED MOVE CONFIRM over the old SCTP association, eNB maps the non UE -associated signaling connection to a new SCTP association either decided by eNB or by MME via parameter "eNB S1 connection bundle ID" from step 1 if applicable, and transmit message S1 NON UE -ASSOCIATED RE-ESTABLISH REQUEST to MME through the new SCTP association. This signal has a role of "start marker" for the non UE -associated signaling connection, i.e. the new association will be used as primary connection for transmitting common control signaling (non UE -associated signaling), see for example, Ericsson_R3-1725226, listed in the “Prior Art of the Record” section at the end of this Office action, which discloses in pg.3, section 2.3, items #6-8: the SCTP association via which the NG Setup procedure has been performed is regarded as the primary SCTP association, which is used for non-UE related NG-C signaling or until the AMF changes the designation of a primary SCTP association to another SCTP association by initiating the NGAP AMF Configuration Update procedure via an SCTP association different from the primary SCTP association).



ZEE implicitly discloses [T]he association management method according to claim 13, wherein the method further comprises: sending, by the second network node, a fifth message to the first network node, wherein the fifth message comprises a third association list, wherein the third association list comprises at least one first address and a first identifier associated with each of the at least one first address, wherein the at least one first address is used by the first network node to establish a fourth association for the first interface, and wherein the fourth association is used to send or receive a special interface message or is used as a candidate primary association. (fig.26 and associated text on pars. 0208-0217, in case MME wants to move the non UE -associated signaling, as to common signaling,  to another SCTP association, it transmits a non UE -associated S1AP message "S1 NON UE -ASSOCIATED MOVE REQUIRED" to eNB, with parameter "new eNB S1 Signaling Bundle ID" identifies the SCTP association the non UE -associated signaling is moving to, etc., after receiving S1 NON UE -ASSOCIATED MOVE CONFIRM over the old SCTP association, eNB maps the non UE -associated signaling connection to a new SCTP association either decided by eNB or by MME via parameter "eNB S1 connection bundle ID" from step 1 if applicable, and transmit message S1 NON UE -ASSOCIATED RE-ESTABLISH REQUEST to MME through the new SCTP association. This signal has a role of "start marker" for the non UE -associated signaling connection, i.e. the new association will be used as primary connection for transmitting common control signaling (non UE -associated signaling), see for example, Ericsson_R3-1725226, listed in the “Prior Art of the Record” section at the end of this Office action, which discloses in pg.3, section 2.3, items #6-8: the SCTP association via which the NG Setup procedure has been performed is regarded as the primary SCTP association, which is used for non-UE related NG-C signaling or until the AMF changes the designation of a primary SCTP association to another SCTP association by initiating the NGAP AMF Configuration Update procedure via an SCTP association different from the primary SCTP association).

Claim 18
ZEE further discloses [T]he association management method according to claim 13, wherein the method further comprises: sending, by the second network node, an association relationship between UE and a fifth association to the first network node, wherein the association relationship is used to instruct the first network node to send UE-associated signaling of the UE on the fifth association, wherein the fifth association is an association on the first interface, and wherein the association relationship comprises at least one of a relationship between an identifier of the UE and a second identifier of the fifth association, or a relationship between the identifier of the UE and an address used to establish the fifth association. (fig.22 and pars. 0182-0190, in case MME wants to move existing UE-associated signaling connections to another SCTP association, it may transmit an UE -associated S1AP message "S1 UE -ASSOCIATED MOVE REQUIRED" to eNB, with a list of "MME UE S1AP ID", "eNB UE S1AP ID" as parameter for identifying the UE -associated signaling connections, for each element in the list, optional "eNB S1 connection bundle ID" may be added for identifying which SCTP association each individual UE -associated signaling connection is moving to, etc., after receiving S1 UE -ASSOCIATED MOVE CONFIRM over the old SCTP association from all the involving UE 

Claim 19
The claim represents an apparatus, recited in and performing the method of claim 1.  The claim is therefore rejected using the same grounds and motivation used for rejecting claim 1 above. ZEE further discloses a base station (eNB) connected to a mobility management function/entity via an S1 interface, which may be configured to provide several associated connections for carrying U associated data and NON UE associated data as shown in fig.11. ZEE further discloses an example of network nodes, e.g., radio access node 120 and core network node 130 both comprising processors circuitry (124 and 134) and associated  memories (126 and 136),  as shown in figs. 36-37).


Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to applicant's disclosure:
Ericsson, ("Signaling Transport of the NG-C interface", 3GPP TSG-RAN WG3 NR AdHoc Meeting #2, R3-172526, Dingdao, P.R. China, June 27-29,2017), see section 2.3 in pg. 4;
Intel, et al. ("23.502: Stickiness control of UE-specific RAN-CN association on N2", 3GPP TSGSAWG2 Meeting #120, S2-171955 (revision of S2-170927), March 27-31, 2017, Busan, Korea, 8 pages), hereinafter (“lntel_ S2-171955”), see fig.1 and section 2 in pgs. 1-2);
Nokia, et al. ("Text Proposal for SCTP for TS 38.412", 3GPP TSG-RAN WG3 NR#2 Adhoc R3-172143, Qingdao, P.R. China, June 27-29, 2017, 2 pages), see section 7 in pg.1: gNB and AMF shall support a configuration with a single SCTP association per gNB/AMF pair. Configurations with multiple SCTP endpoints per gNB/AMF pair should be supported. When configurations with multiple SCTP associations are supported, the AMF may request to dynamically add/remove SCTP associations between the gNB/AMF pair as described in TS 38.413; and
DREVO, et al. (US 2020/0059777 A1), see par. 0019, In EPS, the Control Plane of the RAN-CN interface, known as the S1 -MME interface, is setup by the eNB by means of the so called S1AP S1 Setup procedure. A prerequisite for the S1 Setup procedure to take place is the provision of configuration data at the eNB to establish an Stream Control Transmission Protocol (SCTP) association towards an MME. Once the SCTP association has been established (see e.g. 3GPP 36.412) the eNB and the MME may exchange MME codes (MMEC). 3GPP TS 23.003 specifies that for EPS the MMEC may be an 8 bit identifier, the MME Group Identification may be 16 bit identification and the PLMN Identity may comprise an MCC (mobile country code) of 3 digits and an MNC (mobile network code) of 3 or 4 digits. The PLMN Id together with the MME Group Identification and the MME Code may form the GUMMEI, the Globally Unique MME Identifier. The eNB identification may be a 20 bit identifier for regular eNB and a 28 bit identifier for Home eNBs. For 5G, it is expected that similar identification for the AMF and the 5G RAN logical node will be specified. Parameters exchanged during the S1 Setup procedure may be later on updated by both the eNB and the MME.
Therefore, all the above reference broadly read at least on the present independent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAGDI ELHAG/Primary Examiner, Art Unit 2641